Name: Council Regulation (EU) No 390/2014 of 14 April 2014 establishing the Ã¢ Europe for CitizensÃ¢ programme for the period 2014-2020
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  political framework;  politics and public safety
 Date Published: nan

 17.4.2014 EN Official Journal of the European Union L 115/3 COUNCIL REGULATION (EU) No 390/2014 of 14 April 2014 establishing the Europe for Citizens programme for the period 2014-2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with a special legislative procedure, Whereas: (1) In line with Articles 10 and 11 of the Treaty on European Union, every citizen has the right to participate in the democratic life of the Union and the Union's institutions should give citizens and representative associations the opportunity to make known and publicly exchange their views in all areas of Union action, as well as maintain an open, transparent and regular dialogue with representative associations and civil society. (2) With the Commission Communication of 3 March 2010 entitled Europe 2020  A strategy for smart, sustainable and inclusive growth, the Union and the Member States aim at delivering growth, employment, productivity and social cohesion for the coming decade. (3) While there is objectively an added value in being a Union citizen with established rights, the Union does not always highlight in an effective way the link between the solution to a broad range of economic and social problems and the Union's policies. Hence, the impressive achievements in terms of peace and stability in Europe, long-term sustainable growth, stable prices, an efficient protection of consumers and the environment and the promotion of fundamental rights, have not always led to a strong feeling among citizens of belonging to the Union. (4) In order to bring Europe closer to its citizens and to enable them to participate fully in the construction of an ever closer Union, a variety of actions and coordinated efforts through transnational and Union level activities are required. The European Citizens' Initiative provides a unique opportunity to enable citizens to participate directly in shaping the development of EU legislation (3). (5) Decision No 1904/2006/EC of the European Parliament and of the Council (4) set out an action programme which has confirmed the need to promote sustained dialogue with civil society organisations and municipalities and to support the active involvement of citizens. (6) The interim evaluation report of the Europe for Citizens programme (2007-2013), together with a public online consultation and two consecutive stakeholder consultation meetings, have confirmed that a new Europe for Citizens programme is considered relevant both by civil society organisations and by participating individuals. It was also considered that it should be established in order to have an impact at an organisational level in terms of capacity-building and on a personal level in terms of increased interest in Union matters. This Regulation should therefore establish a Europe for Citizens programme for the period from 2014 to 2020 (the Programme). (7) With regard to the themes of projects, their embedding in the local and regional context, and the composition of stakeholders, there should be important synergies with other Union programmes, namely in the areas of education, vocational training and youth, sport, culture and the audiovisual sector, fundamental rights and freedoms, social inclusion, gender equality, combating discrimination, research and innovation, information society, enlargement and the external action of the Union. (8) The Programme should cover a wide spectrum of different actions, including, citizens' meetings, contacts and debates on citizenship issues, Union level events, initiatives to raise awareness of, and to promote reflection on, defining moments in European history, initiatives to make European citizens, particularly young people, aware of the history of the Union and of the functioning of the Union institutions, and debates on European policy issues, with a view to invigorating all aspects of public life. (9) The European Parliament resolution of 2 April 2009 on European conscience and totalitarianism and the Council Conclusions of 9-10 June 2011 on the memory of the crimes committed by totalitarian regimes in Europe underline the importance of keeping the memories of the past alive as a means of moving beyond the past and building the future, and highlight the value of the Union's role in facilitating, sharing and promoting the collective memory of these crimes. The relevance of historical, cultural and intercultural aspects should therefore also be taken into account, as well as the existing links between remembrance and European identity. (10) A horizontal dimension of the Programme should ensure the valorisation and transferability of results for enhanced impact and long-term sustainability. For this purpose, activities launched should have a link to the Union political agenda and be communicated appropriately. (11) Special attention should be paid to the balanced integration and participation of citizens and civil society organisations from all Member States into transnational projects and activities, taking into account the multilingual character of the Union and the need to include underrepresented groups. (12) The acceding countries, candidate countries and potential candidates benefiting from a pre-accession strategy on one side, and the EFTA countries party to the EEA Agreement on the other side are recognised as potential participants in Union programmes, in accordance with the agreements concluded with them. Furthermore, pursuant to Council Decision 2001/822/EC (5), overseas countries and territories are eligible to participate in the Programme. (13) The objectives of establishing deep and sustainable democracy and developing a thriving civil society should be common to both the Programme and Regulation (EU) No 232/2014 of the European Parliament and of the Council (6). The Union offers a privileged relationship, building upon a mutual commitment to shared values and principles, to the countries covered by the European Neighbourhood Instrument. (14) The resources allocated to communication actions under this Regulation could also contribute to institutional communication of the political priorities of the Union as far as they are related to the general objectives of this Regulation. (15) The Programme should be monitored regularly and evaluated independently in cooperation with the Commission and the Member States in order to allow for the readjustments which are necessary if the measures are to be properly implemented. (16) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, unduly paid or incorrectly used and, where appropriate, administrative and financial penalties in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7) (hereinafter the Financial Regulation) and Commission Delegated Regulation (EU) No 1268/2012 (8). (17) Preference should be given to grants for projects irrespective of their size but with a high impact, in particular those which are directly linked to Union policies with a view to participating in the shaping of the Union political agenda. Moreover, following the principle of sound financial management, the implementation of the Programme should be further simplified by recourse to lump-sums, flat-rate financing and the application of unit-cost rates. (18) In order to ensure continuity in the funding support to be covered by the Programme, this Regulation should apply from 1 January 2014. For reasons of urgency, this Regulation should enter into force immediately after its publication. (19) Since the objectives of this Regulation, namely to contribute to citizens' understanding of the Union, its history and diversity, and to foster European citizenship and improve the conditions for civic and democratic participation, cannot be sufficiently achieved by the Member States and can therefore, by reason of the transnational and multilateral nature of the Programme, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (20) A financial reference amount for the Programme, within the meaning of point 18 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (9), is included in this Regulation for the entire duration of the Programme, without the budgetary powers of the European Parliament and the Council, as set out in the Treaty on the Functioning of the European Union, being affected thereby. (21) This Regulation should provide for transitional measures to monitor actions which began before 31 December 2013 under Decision No 1904/2006/EC. (22) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission within the scope and the objectives of the Programme. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (10), HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope (1) This Regulation establishes the Europe for Citizens programme for the period from 1 January 2014 to 31 December 2020 (the Programme). (2) Under the overall aim of bringing the Union closer to citizens, the general objectives of the Programme are the following: (a) to contribute to citizens' understanding of the Union, its history and diversity; (b) to foster European citizenship and to improve conditions for civic and democratic participation at Union level. Article 2 Specific objectives of the Programme The Programme shall have the following specific objectives which shall be implemented through actions at transnational level or with a European dimension: (a) to raise awareness of remembrance, the common history and values of the Union and the Union's aim, namely to promote peace, the values of the Union and the well-being of its peoples, by stimulating debate, reflection and the development of networks; (b) to encourage the democratic and civic participation of citizens at Union level, by developing citizens' understanding of the Union policy making-process and promoting opportunities for societal and intercultural engagement and volunteering at Union level. Article 3 Structure of the Programme and supported actions 1. The Programme, while fostering European citizenship in accordance with the general objectives as set out in Article 1(2), shall be divided into the following two strands: (a) European remembrance; (b) Democratic engagement and civic participation. The two strands shall be complemented by horizontal actions for analysis, dissemination and use of project results (Valorisation action). 2. In order to achieve its objectives, the Programme shall finance, inter alia, the following types of action, implemented at transnational level or with a European dimension: (a) Mutual learning and cooperation activities such as:  citizens' meetings, town-twinning, networks of twinned towns;  projects implemented by transnational partnerships including different types of stakeholders listed in Article 6;  remembrance projects with a European dimension;  exchanges based, inter alia, on the use of information and communication technologies (ICT) and/or social media; (b) Structural support for organisations such as:  bodies pursuing an aim of general Union interest as defined in Article 177 of Regulation (EU) No 1268/2012;  Europe for Citizens Contact Points; (c) Union level analytical activities such as:  studies focusing on issues relating to the objectives of the Programme; (d) Awareness raising and dissemination activities designed to use and further valorise the results of the supported initiatives and to highlight good practices, such as:  Union level events including conferences, commemorations and award ceremonies;  peer reviews, expert meetings and seminars. 3. Initiatives relating to the actions listed in paragraph 2 are described in the Annex to this Regulation. Article 4 Union measures 1. Union measures may take the form of grants or public procurement contracts. 2. Union grants may be provided through operating grants or action grants. 3. Public procurement contracts shall cover the purchase of services, such as for organising events, studies and research, information and dissemination tools, monitoring and evaluation. Article 5 Participation in the Programme The Programme shall be open to the participation of the following countries: (a) the Member States; (b) acceding countries, candidate countries and potential candidates, in accordance with the general principles and general terms and conditions for the participation of those countries in Union programmes established in the respective Framework Agreements, Association Council Decisions or similar Agreements; (c) the EFTA countries party to the EEA Agreement, in accordance with that Agreement. Article 6 Access to the Programme The Programme shall be open to all stakeholders promoting European citizenship and integration, in particular local and regional authorities and organisations, twinning committees, European public policy research organisations (think-tanks), civil society organisations (including survivors' associations), and cultural, youth, educational and research organisations. Article 7 Cooperation with international organisations The Programme may support joint activities in the field covered by it, with relevant international organisations, such as the Council of Europe and Unesco, on the basis of joint contributions and in accordance with the Financial Regulation. Article 8 Implementation of the Programme 1. The Commission shall implement the Programme in accordance with the Financial Regulation. 2. In order to implement the Programme, the Commission shall adopt annual work programmes by way of implementing acts in accordance with the advisory procedure referred to in Article 9(2). The annual work programmes shall set out the objectives pursued, the expected results, the method of implementation and the total amount of the financing plan. They shall also contain a description of the actions to be financed, an indication of the amount allocated to each action and an indicative implementation timetable. In relation to grants, the annual work programmes shall include the priorities, the essential evaluation criteria and the maximum rate of co-financing. Article 9 Committee 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. Article 10 Stakeholder consultation The Commission shall have a regular dialogue with the beneficiaries of the Programme and relevant partners and experts. Article 11 Coherence with other Union instruments The Commission shall ensure the coherence and the complementarity between the Programme and instruments in other areas of Union action, especially education, vocational training and youth, sport, culture and the audiovisual sector, fundamental rights and freedoms, social inclusion, gender equality, combating discrimination, research and innovation, information society, enlargement and the external action of the Union. Article 12 Budget 1. The financial reference amount for the implementation of the Programme for the period from 1 January 2014 to 31 December 2020 is set at 185 468 000 EUR. 2. The annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework. 3. The resources allocated to communication actions under this Regulation may also contribute proportionally to covering the institutional communication of the political priorities of the Union, as far as they are related to the general objectives of this Regulation. Article 13 Protection of the Union's financial interest 1. The Commission shall ensure that, when actions financed under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts unduly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on-the-spot checks, over all grant beneficiaries, contractors and subcontractors who have received Union funds under the Programme. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections on economic operators concerned directly or indirectly by such funding, in accordance with the provisions and procedures laid down in Regulation (EC) No 1073/1999 of the European Parliament and of the Council (11) and Council Regulation (Euratom, EC) No 2185/96 (12) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under the Programme. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and international organisations, contracts, grant agreements and grant decisions resulting from the implementation of this Regulation shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct such audits and investigations, according to their respective competences. Article 14 Communication The Commission shall provide the Member States with information on the projects which have received the Union's funding by transmitting the selection decisions to them within two weeks of their adoption. Article 15 Monitoring and evaluation 1. The Commission shall ensure that the Programme is regularly monitored against its objectives using performance related indicators. The results of the monitoring and evaluation process shall be used in implementing the Programme. Monitoring shall include in particular the drawing up of the reports referred to in points (a) and (c) of paragraph 4. Where relevant, indicators shall be disaggregated by gender and age. 2. Regarding the specific objectives referred to in Article 2, progress shall be measured against indicators laid down in the Annex to this Regulation. 3. The Commission shall ensure that a regular, external and independent evaluation of the Programme be carried out and shall report to the European Parliament on a regular basis. 4. The Commission shall submit the following to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions: (a) by 31 December 2017, an interim evaluation report on the results obtained and on the qualitative and quantitative aspects of the implementation of the Programme; (b) by 31 December 2018, a communication on the continuation of the Programme; (c) by 1 July 2023, an ex-post evaluation report. Article 16 Transitional provisions Decision No 1904/2006/EC shall be repealed with effect from 1 January 2014. Actions which began before 31 December 2013 pursuant to Decision No 1904/2006/EC shall continue to be governed, until their completion, by that Decision. As provided for in Article 21 of the Financial Regulation, the appropriations corresponding to assigned revenue arising from the repayment of amounts unduly paid pursuant to Decision No 1904/2006/EC may be made available to the Programme. Article 17 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2014. For the Council The President A. TSAFTARIS (1) OJ C 299, 4.10.2012, p. 122. (2) OJ C 277, 13.9.2012, p. 43. (3) Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (OJ L 65, 11.3.2011, p. 1). (4) Decision No 1904/2006/EC of the European Parliament and of the Council of 12 December 2006 establishing for the period 2007 to 2013 the programme Europe for Citizens to promote active European citizenship (OJ L 378, 27.12.2006, p. 32). (5) Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (OJ L 314, 30.11.2001, p. 1). (6) Regulation (EU) No 232/2014 of the European Parliament and of the Council of 11 March 2014 establishing a European Neighbourhood Instrument (OJ L 77, 15.3.2014, p. 27). (7) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (8) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (9) OJ C 373, 20.12.2013, p. 1. (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (11) Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (OJ L 136, 31.5.1999, p. 1). (12) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX I. DESCRIPTION OF INITIATIVES Complementary information on access to the Programme STRAND 1: European remembrance This strand will support activities that encourage reflection on European cultural diversity and on common values in the broadest sense, taking into account gender equality. Funds may be made available for initiatives to reflect on the causes of totalitarian regimes in Europe's modern history (especially but not exclusively Nazism which led to the Holocaust, Fascism, Stalinism and totalitarian communist regimes) and to commemorate the victims of their crimes. The strand will also encompass activities concerning other defining moments and reference points in recent European history. In particular, it will give preference to actions which encourage tolerance, mutual understanding, intercultural dialogue and reconciliation as a means of moving beyond the past and building the future, in particular with a view to reaching the younger generation. As an indication, approximately 20 % of the total budget of the Programme will be devoted to this strand. STRAND 2: Democratic engagement and civic participation This strand will accommodate activities that cover civic participation in the broadest sense, and will focus in particular on structuring methods to ensure that funded activities have a lasting effect. It will give preference to initiatives and projects with a link to the Union political agenda. The strand may also cover projects and initiatives that develop opportunities for mutual understanding, intercultural dialogue, solidarity, societal engagement and volunteering at Union level. Much remains to be done to increase the democratic participation of young people and the participation of women in political and economic decision-making. Their voices should be better heard and acted upon by those responsible for taking the policy decisions that have an impact on people's lives. As an indication, approximately 60 % of the total budget of the Programme will be devoted to this strand. HORIZONTAL ACTION: Valorisation This action will be defined for the Programme overall and will be applicable to both strands 1 and 2. It will support initiatives that boost the transferability of results, provide better return on investment and increase learning from experience. The raison d'Ã ªtre of this action is the further valorisation and use of the results of the initiatives launched in order to ensure their lasting effect. It will include capacity building  the development of support measures to exchange best practices, to pool experiences between stakeholders at local and regional levels including public authorities, and to develop new skills, for example through training. The latter could include peer-to-peer exchange, training for trainers, as well as, for example, the development of ICT tools providing information on the organisations or projects funded by the Programme. As an indication, approximately 10 % of the total budget of the Programme will be devoted to this action. II. PROGRAMME MANAGEMENT The Programme will develop the principle of multi-annual partnerships based on agreed objectives, building on the analysis of the results achieved, in order to ensure mutual benefits for both civil society and the Union. In general, preference will be given to grants for projects irrespective of their size but with a high impact, in particular those which are directly linked to Union policies with a view to encouraging participation in the shaping of the Union political agenda. As far as possible geographical balance will be taken into account. The management of the Programme and the majority of actions may be centrally managed by an executive agency. All actions will be implemented on a transnational basis or should have a European dimension. Actions will encourage the mobility of citizens and the exchange of ideas within the Union. The elements of networking and focussing on the multiplier effects, including the use of state of the art ICT and social media, in particular with a view to reaching the younger generation, will be important and will be reflected both in the types of activities and the range of organisations involved. Interaction and synergy among the various types of stakeholders involved in the Programme will be strongly encouraged. The Programme budget may also cover expenditure associated with the preparation, follow-up, monitoring, auditing and evaluation activities directly required for the management of the Programme and the realisation of its objectives, in particular studies, meetings, information and publication activities, expenditure associated with the IT networks for the exchange of information and any other administrative or technical support expenditure on which the Commission may decide for the management of the Programme. The overall administrative expenditure of the Programme will be proportionate to the tasks provided for in the Programme. The Commission may undertake information, publication and dissemination activities as appropriate, thereby ensuring broad knowledge and a high impact of the activities supported by the Programme. The budget allocated may also cover institutional communication on the political priorities of the Union. Approximately 10 % of the total budget of the Programme will be allocated to the Programme management. III. MONITORING The specific objectives in Article 2 describe the results which the Programme seeks to achieve. Progress will be measured by using performance-related indicators, such as the following: Specific objective 1: to raise awareness of remembrance, the common history and values of the Union and the Union's aim, namely to promote peace, the values of the Union and the well-being of its peoples, by stimulating debate, reflection and the development of networks. Performance-related indicators:  the number of participants who are directly involved;  the number of persons indirectly reached by the Programme;  the number of projects;  the quality of the project applications and the degree to which the results of selected projects can be further used/transferred;  the percentage of first time applicants. Specific objective 2: to encourage the democratic and civic participation of citizens at Union level, by developing citizens' understanding of the Union policy making-process and promoting opportunities for societal and intercultural engagement and volunteering at Union level. Performance-related indicators:  the number of participants who are directly involved;  the number of persons indirectly reached by the Programme;  the number of participating organisations;  the perception of the Union and its institutions by the beneficiaries;  the quality of project applications;  the percentage of first time applicants;  the number of transnational partnerships including different types of stakeholders;  the number of networks of twinned towns;  the number and quality of policy initiatives following-up on activities supported by the Programme at the local or European level;  the geographical coverage of the activities: (i) the comparison between the percentage of projects submitted by one Member State as a lead partner and the percentage of its population in the total population of the Union; (ii) the comparison between the percentage of projects selected per Member State as a lead partner and the percentage of its population in the total population of the Union; (iii) the comparison between the percentage of projects submitted by one Member State as a lead partner or co-partner and the percentage of its population in the total population of the Union; (iv) the comparison between the percentage of projects selected per Member State as a lead partner or co-partner and the percentage of its population in the total population of the Union. IV. CHECKS AND AUDITS For projects selected in accordance with this Regulation, a sampling audit system will be established. The beneficiary of a grant shall make available to the Commission all supporting documents relating to expenditure for a period of five years from the date of the final payment of the grant. The beneficiary of a grant shall ensure that where applicable, supporting documents in the possession of partners or members are made available to the Commission.